Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 7

Dated as of January 16, 2015

to

PURCHASE AND SALE AGREEMENT

Dated as of November 30, 2000

This AMENDMENT NO. 7 (this “Amendment”), dated as of January 16, 2015, is
entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO AS
ORIGINATORS (each, a “Remaining Originator”; and collectively, the “Remaining
Originators”), ADVANCED COMPONENT TECHNOLOGIES, INC., a corporation organized
under the laws of Minnesota, WORTHINGTON CYLINDERS MISSISSIPPI, LLC, an Ohio
limited liability company, THE WORTHINGTON STEEL COMPANY, a corporation
organized under the laws of North Carolina and WORTHINGTON STEEL COMPANY OF
KENTUCKY, L.L.C., a limited liability company organized under the laws of
Kentucky (each, a “Released Originator”; and collectively, the “Released
Originators”), and WORTHINGTON RECEIVABLES CORPORATION, a Delaware corporation
(the “Company”).

RECITALS

WHEREAS, the Remaining Originators, the Released Originators and the Company
have entered into that certain Purchase and Sale Agreement, dated as of
November 30, 2000 (as amended, supplemented or otherwise modified through the
date hereof, the “Agreement”);

WHEREAS, in connection with this Amendment, each of the Released Originators is
being removed from the Agreement as a party thereto in the capacity of an
“Originator”;

WHEREAS, concurrently herewith, the Company, as the Seller, the Servicer, the
Administrator and PNC are entering into that certain Amendment No. 17 to the
Receivables Purchase Agreement, dated as of the date hereof (the “Receivables
Purchase Agreement Amendment”); and

WHEREAS, the parties hereto wish to make certain changes to the Agreement as
herein provided.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:

SECTION 1.    Definitions. All capitalized terms not otherwise defined herein
are used as defined in the Agreement (including terms incorporated therein by
reference).

SECTION 2.    Amendments to Agreement. The Agreement is hereby amended as
follows:

2.1    Schedule I of the Agreement is hereby amended and restated in its
entirety as set forth on Schedule I attached hereto.

 

  1  

7th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

2.2    Schedule 5.15 of the Agreement is hereby amended and restated in its
entirety as set forth on Schedule 5.15 attached hereto.

2.3    Schedule 6.1(f) of the Agreement is hereby amended and restated in its
entirety as set forth on Schedule 6.1(f) attached hereto.

SECTION 3.    Release of Released Originators. The parties hereto hereby agree
that upon the effectiveness of this Amendment, the Released Originators shall no
longer (a) be party to the Agreement or any other Transaction Document and shall
no longer have any obligations or rights thereunder (other than such obligations
which by their express terms survive termination of the Agreement or such other
Transaction Document, as applicable) and (b) sell any Receivables or Related
Rights to the Company pursuant to the Agreement or otherwise.

SECTION 4.    Cancellation of Company Note. Each Released Originator represents
and warrants to the other parties hereto that it (a) currently holds the Company
Note made by the Company to such Released Originator (each, a “Released
Originator Note”; and collectively, the “Released Originator Notes”) and (b) has
not sold, pledged, assigned, or otherwise transferred any Released Originator
Note or any interest therein. Each Released Originator hereby acknowledges and
agrees that as of the date hereof, all the Company’s outstanding obligations
(including, without limitation, any payment obligations) under its applicable
Released Originator Note have been finally and fully paid and performed. Each of
the Released Originator Notes is hereby cancelled and shall have no further
force or effect.

SECTION 5.    Authorization to File Financing Statements. Upon the effectiveness
of this Amendment, each of the Released Originators and the Company hereby
authorizes the Administrator to file (at the expense of the Company) one or more
UCC-3 amendments in the form of Exhibit A hereto.

SECTION 6.    Waiver and Limitations.

6.1    Waiver. Worthington, Worthington Industries Engineered Cabs, Inc., a
Delaware corporation (“Engineered Inc.”) and Worthington Industries Engineered
Cabs, LLC, a Delaware limited liability company (“Engineered LLC”) hereby advise
the Company, the Administrator and each Purchaser (collectively, the “Waiving
Parties”) that prior to the date hereof, (i) Angus Industries, Inc., a Delaware
corporation, changed its name to “Worthington Industries Engineered Cabs, Inc.”
and (ii) Angus-Palm, LLC, a Delaware limited liability company, changed its name
to “Worthington Industries Engineered Cabs, LLC”, in each case, resulting in the
breach of Sections 5.12 and 5.15 of the Agreement (collectively, the “Breach”).
Each of the Waiving Parties hereby agrees to irrevocably waive the Breach as
well as any Purchase and Sale Termination Event, Unmatured Purchase and Sale
Termination Event, Termination Event or Unmatured Termination Event that has
occurred and is continuing solely and directly from the Breach.

6.2    Limitations. Except as expressly set forth in clause (a) above, none of
the Waiving Parties are hereby waiving, and none have agreed to waive in the
future (i) the breach of any provisions of the Agreement or any other
Transaction Document (including, without limitation, any future Breach),
(ii) any Purchase and Sale Termination Event, Unmatured

 

  2  

7th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Purchase and Sale Termination Event, Termination Event or Unmatured Termination
Event or (iii) any rights or remedies in respect of such breach, Purchase and
Sale Termination Event, Unmatured Purchase and Sale Termination Event,
Termination Event, Unmatured Termination Event or other event or circumstance.

SECTION 7.    Miscellaneous.

7.1    Representations and Warranties.

(a)    Each of the Released Originators, the Remaining Originators and the
Company hereby makes, with respect to itself, the following representations and
warranties to the other parties hereto, the Administrator and each member of
each Purchaser Group:

(i)    Representations and Warranties. The representations and warranties
contained in Article V of the Agreement of such “Originators” are true and
correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date);

(ii)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its organizational powers and have been
duly authorized by all necessary organizational action on its part. This
Amendment and the Agreement, as amended hereby, are its valid and legally
binding obligations, enforceable in accordance with its terms; and

(iii)    Termination Event. No Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event has occurred and is continuing.

(b)    The Company hereby represents and warrants to the other parties hereto,
the Administrator and each member of each Purchaser Group, with respect to
itself, that:

(i)    Representations and Warranties. Its representations and warranties
contained in Exhibit III of the Receivables Purchase Agreement are true and
correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations or warranties were true and correct as
of such earlier date); and

(ii)    No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event shall exist.

7.2    Effectiveness. This Amendment shall become effective as of the date
hereof upon (a) receipt by the Company and the Administrator of counterparts of
this Amendment (whether

 

  3  

7th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

by facsimile or otherwise) executed by each of the other parties hereto and
(b) the effectiveness of the Receivables Purchase Agreement Amendment.

7.3    References to Agreement. Upon the effectiveness of this Amendment, each
reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import shall mean and be a reference to the Agreement as
amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.

7.4    Effect on the Agreement. Except as specifically amended above, the
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

7.5    No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any party under
the Agreement or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.

7.6    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7.7    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.

7.8    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

7.9    Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

7.10    Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  4  

7th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WORTHINGTON RECEIVABLES CORPORATION

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

  S-1  

7th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

REMAINING ORIGINATORS:

THE WORTHINGTON STEEL COMPANY,

a Delaware corporation

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

THE WORTHINGTON STEEL COMPANY,

an Ohio corporation

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

WORTHINGTON CYLINDERS CORPORATION

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

WORTHINGTON CYLINDERS WISCONSIN, LLC

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

WORTHINGTON STEEL COMPANY OF DECATUR, L.L.C.

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

  S-2  

7th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

WORTHINGTON STEEL OF MICHIGAN, INC.

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

WORTHINGTON CYLINDERS KANSAS, LLC

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

WORTHINGTON TORCH, LLC

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

WSC ACQUISITION, LLC

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

THE WORTHINGTON STEEL COMPANY, LLC

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

  S-3  

7th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

STRUCTURAL COMPOSITES INDUSTRIES LLC

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

WORTHINGTON INDUSTRIES ENGINEERED

CABS, INC.

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

WORTHINGTON INDUSTRIES ENGINEERED

CABS, LLC

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

  S-4  

7th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

RELEASED ORIGINATORS:

ADVANCED COMPONENT TECHNOLOGIES, INC.

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

THE WORTHINGTON STEEL COMPANY,

a North Carolina corporation

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

WORTHINGTON STEEL COMPANY OF KENTUCKY, LLC

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

WORTHINGTON CYLINDERS MISSISSIPPI, LLC

By:

 

/s/Marcus Rogier

   Name:  Marcus Rogier

   Title:    Treasurer

 

  S-5  

7th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:

 

/s/Mark Falcione

  Name:  Mark Falcione

  Title:    Executive Vice President

 

PNC BANK, NATIONAL ASSOCIATION, as a Related Committed Purchaser

By:

 

/s/Mark Falcione

  Name:  Mark Falcione

  Title:    Executive Vice President

 

  Sch. I-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Schedule I

LIST OF ORIGINATORS

The Worthington Steel Company, a Delaware corporation

The Worthington Steel Company, an Ohio corporation

Worthington Cylinders Wisconsin, LLC, an Ohio limited liability company

Worthington Steel Company of Decatur, L.L.C., an Alabama limited liability
company

Worthington Steel of Michigan, Inc., a Michigan corporation

Worthington Cylinders Corporation, an Ohio corporation

Worthington Industries Engineered Cabs, LLC, a Delaware limited liability
company

Worthington Industries Engineered Cabs, Inc., a Delaware corporation

Structural Composites Industries LLC, a Delaware limited liability company

The Worthington Steel Company, LLC, an Ohio limited liability company

WSC Acquisition, LLC, an Ohio limited liability company

Worthington Torch, LLC, an Ohio limited liability company

Worthington Cylinders Kansas, LLC, an Ohio limited liability company

 

  Sch. 5.15-2   Purchase and Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE 5.15

Schedule 5.15

TRADE NAMES

 

Legal Name

   Trade Names

Worthington Industries Engineered Cabs, LLC

  

Angus Industries

Angus-Palm

Angus Engineering

Advanced Component Technologies

Worthington Industries

Worthington Industries Engineered Cabs, Inc.

  

Angus Industries

Angus-Palm

Angus Engineering

Advanced Component Technologies

Worthington Industries

Structural Composites Industries LLC

  

Structural Composites Industries

Worthington Cylinders

The Worthington Steel Company, LLC

  

Worthington Steel – Cleveland

Worthington Steel Company

WSC Acquisition, LLC

  

Worthington Steel – Vonore

Worthington Steel Company

Worthington Torch, LLC

  

Worthington Cylinders

BernzOMatic

Worthington Cylinders Kansas, LLC

  

Worthington Cylinders

Coleman

The Worthington Steel Company, a Delaware corporation

  

Worthington Steel Company

The Worthington Steel Company, an Ohio corporation

  

Worthington Steel – Baltimore

Worthington Steel – Columbus

Worthington Steel – Delta

Worthington Steel – Monroe

Worthington Steel – Porter

Worthington Steel Company

Worthington Cylinders Corporation

  

Worthington Cylinders

Worthington Industries

Worthington Cylinders Wisconsin, LLC

  

Worthington Cylinders

 

  Sch. 5.15-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

  

Worthington Industries

Worthington Steel Company of Decatur, L.L.C.

  

Worthington Steel – Decatur

Worthington Steel Company

The Worthington Steel Company

Worthington Steel of Michigan, Inc.

  

Worthington Steel Company

The Worthington Steel Company

The Worthington Steel Company, a Delaware corporation, was originally
incorporated as Worthington Ventures, Inc., a Delaware corporation, in March
1992. The Worthington Steel Company, a Pennsylvania corporation, which held the
Malvern, PA facility, merged with an into Worthington Ventures, Inc. on
November 26, 1996 as part of a corporate reorganization. Worthington Ventures,
Inc., a Delaware corporation, was the surviving entity and changed its name to
The Worthington Steel Company.

The Worthington Steel Company, an Ohio corporation, was originally incorporated
on February 10, 1998 as The Worthington Steel Company of Ohio, Inc. On May 22,
1998, as part of a corporate reorganization, its name was changed to the current
name, The Worthington Steel Company.

 

  Sch. 5.15-2   Purchase and Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Schedule 6.1(f)

LOCATION OF EACH ORIGINATOR

 

Originator

   Location

The Worthington Steel Company, a Delaware corporation

  

Delaware

The Worthington Steel Company, an Ohio corporation

  

Ohio

Worthington Cylinders Corporation

  

Ohio

Worthington Cylinders Wisconsin, LLC

  

Ohio

Worthington Steel Company of Decatur, L.L.C.

  

Alabama

Worthington Steel of Michigan, Inc.

  

Michigan

Worthington Industries Engineered Cabs, LLC

  

Delaware

Worthington Industries Engineered Cabs, Inc.

  

Delaware

Structural Composites Industries LLC

  

Delaware

The Worthington Steel Company, LLC

  

Ohio

WSC Acquisition, LLC

  

Ohio

Worthington Torch, LLC

  

Ohio

Worthington Cylinders Kansas, LLC

  

Ohio

 

  Sch. 6.1(f)-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

LOCATION OF CHIEF EXECUTIVE OFFICE AND PRINCIPAL PLACE OF

BUSINESS OF EACH ORIGINATOR

 

Originator

   Location

The Worthington Steel Company, a Delaware corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

The Worthington Steel Company, an Ohio corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1127 Dearborn Drive

Columbus, Ohio 43085

  

6303 County Road 10

Delta, Ohio 43515

  

100 Worthington Drive

Porter, Indiana 46304

  

350 Lawton Avenue

Monroe, Ohio 45050

Worthington Cylinders Corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1085 Dearborn Drive

Columbus, OH 43085

Worthington Cylinders Wisconsin, LLC

  

200 Old Wilson Bridge Road

Columbus, OH 43085

  

300 East Breed Street

Chilton, WI 53014

Worthington Steel Company of Decatur, L.L.C.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1400 Red Hat Road, N.W.

Decatur, Alabama 35601

Worthington Steel of Michigan, Inc.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

  Sch. 6.1(f)-2   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Worthington Industries Engineered Cabs, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

315 Airport Drive,

Watertown South Dakota, 57201

Worthington Industries Engineered Cabs, Inc.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

315 Airport Drive,

Watertown South Dakota, 57201

Structural Composites Industries LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

336 Enterprise Place

Pomona, CA 91768

The Worthington Steel Company, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

4310 East 49th Street

Cuyahoga Heights, Ohio 44125

WSC Acquisition, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

Worthington Torch, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

1690 Lowery Street

Winston-Salem, NC 27101

Worthington Cylinders Kansas, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

5605 N 119th St W

Maize, KS 67101

 

  Sch. 6.1(f)-3   Purchase and Sale Agreement



--------------------------------------------------------------------------------

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

   Location

The Worthington Steel Company, a Delaware corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

The Worthington Steel Company, an Ohio corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1127 Dearborn Drive

Columbus, Ohio 43085

  

6303 County Road 10

Delta, Ohio 43515

  

100 Worthington Drive

Porter, Indiana 46304

  

350 Lawton Avenue

Monroe, Ohio 45050

Worthington Cylinders Corporation

  

200 Old Wilson Bridge Road

Columbus, OH 43085

  

1085 Dearborn Drive

Columbus, OH 43085

Worthington Cylinders Wisconsin, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

300 East Breed Street

Chilton, WI 53014

Worthington Steel Company of Decatur, L.L.C.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1400 Red Hat Road, N.W.

Decatur, Alabama 35601

Worthington Steel of Michigan, Inc.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

  Sch. 6.1(f)-4   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Worthington Industries Engineered Cabs, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

315 Airport Drive,

Watertown South Dakota, 57201

Worthington Industries Engineered Cabs, Inc.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

315 Airport Drive,

Watertown South Dakota, 57201

Structural Composites Industries LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

336 Enterprise Place

Pomona, CA 91768

The Worthington Steel Company, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

4310 East 49th Street

Cuyahoga Heights, Ohio 44125

WSC Acquisition, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

Worthington Torch, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

1690 Lowery Street

Winston-Salem, NC 27101

Worthington Cylinders Kansas, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

5605 N 119th St W

Maize, KS 67101

 

  Sch. 6.1(f)-5   Purchase and Sale Agreement



--------------------------------------------------------------------------------

EXHIBIT A

UCC-3s TO BE FILED

(attached)

 

  Exhibit A-1  

7th Amendment to the

Purchase and Sale Agreement